Citation Nr: 1714137	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  15-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for vision disability. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to March 1953.  In addition, his service personnel records indicate that he served in the Army Reserves from March 1953 to March 1958 and the Army National Guard of Arkansas from March 1958 to August 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issue of entitlement to service connection for a dental disorder for compensation purposes has been raised by the record, as the Veteran previously requested adjudication of this issue.  See September 2012 Fully Developed Claim.  The Board notes that the issue of service connection for a dental disorder for VA treatment purposes has been granted.  See June 1953 Notification Letter.  However, this issue has yet to be adjudicated for compensation purposes by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate consideration of the issues herein.  Chiefly, review of the record indicates that there may be outstanding evidence relevant to the issues on appeal.  

In pertinent part, military personnel records indicate the Veteran had additional service in the Army Reserves and National Guard immediately following his active duty service.  See August 1960 Certificate of Discharge.  In the context of the Reserves and National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014).  

Nevertheless, the AOJ has not otherwise attempted to verify whether the Veteran's Reserve/National Guard service included periods of ACDUTRA or INACDUTRA.  The Board acknowledges that the RO obtained information from the VA/Department of Defense Identity Repository (VADIR) confirming the Veteran's service dates from June 1951 to March 1953.  See November 2013 Military Personnel records.   However, the specific dates of the Veteran's Reserve/National Guard service were not reported.  Accordingly, remand is warranted for the AOJ to undertake any development necessary to verify the dates of any such periods of ACDUTRA or INACDUTRA.  

There is also no indication that the Veteran's National Guard service treatment records were requested by the AOJ.  Nor has there been a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Importantly, the Veteran and his wife have contended that he demonstrated hearing loss and eye problems immediately following discharge from service.  See August 2013 Statement in Support of Claim and January 2014 Buddy Statement.  Therefore, any outstanding service treatment records from the Veteran's National Guard service are potentially relevant to the Veteran's claims.  As such, these records should be requested.

In addition to the development above, the Board also finds that another VA spine examination is warranted.

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In this regard, the January 2012 VA spine examination does not adequately consider the Veteran's service treatment history and is inadequate for rating purposes.  Specifically, while the examiner noted that the Veteran's STRs (service treatment records) indicate a September 5, 1951 lumbosacral strain, the examiner did not note or discuss the September 1951 diagnosis of herniation of lumbar spine nucleus pulposus.  See September 1951 STRs.  Further, the examiner indicated that the Veteran's back pain existed prior to service.  However, the Veteran has asserted that he did not experience back problems prior to service.  See August 2013 Statement in Support of Claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a layperson is competent to report matters within his or her personal knowledge, to include as to the nature, onset, and continuity of symptoms); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In light of the foregoing, a new VA spine examination is required to adequately assess the nature and etiology of the Veteran's back disability. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue notice advising the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA in the Army National Guard which qualifies the Veteran for basic eligibility for veterans benefits.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.

2.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and/or any other appropriate source to verify any period of ACDUTRA or INACDUTRA.  Note that retirement point sheets are not adequate for this purpose.  All records and/or responses received should be associated with the claims file.

3.  Request all Reserve/National Guard service treatment records and associate them with the claims file.  Any negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159 (e) should be followed.

4.  After development is completed as directed above, schedule a VA spine examination from an appropriate examiner to determine the nature and etiology of the Veteran's back disability.  The Veteran's claims file, including this remand, should be made available for review of pertinent documents therein by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The AOJ should also, to the extent possible, provide the examiner with a list of the Veteran's verified periods of ACDUTRA and INACDURA, including a determination by the AOJ as to whether the Veteran was examined at the time of entry into any such periods of service.

The VA examiner must offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's back disability had its onset in service, is otherwise etiologically related to his active service, or (if verified by the AOJ above) is associated with a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA or  an injury incurred or aggravated in the line of duty during a period of INACDUTRA.

The examiner is instructed to specifically address the diagnosis of herniation of lumbar spine nucleus pulposus in the Veteran's STRs.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiner is also advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinion.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After the requested development has been completed, readjudicate the issues on appeal.   If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

